*1044OPINION ON REHEARING
PER CURIAM:
In our previously released opinion in this case, 778 F.2d 1037 (5th Cir.1985) we reversed the district court’s finding that the amount of damages to which the deceased seaman’s family (the “Allens”) is entitled must be reduced by 75 percent owing to the seaman’s supposed contributory negligence. We held that the Allens are entitled to recover 100 percent of the damages which the trial court found them to have suffered. However, in instructing the district court to enter judgment for a specific sum, we inadvertently failed to take into account prejudgment interest as well as the future discount of those damages stemming from loss of future earnings. The district court’s method of calculating the damages due the Allens had correctly accounted for these factors. Accordingly, our earlier opinion is modified insofar as it instructs that judgement be entered for a specific amount, and the district court is ordered to compute the amount of damages due to the Allens using the same formula it has heretofor employed, except that Crook is liable for 100 percent of the damages (and not merely 25 percent) sustained by the Allens.
The appellee’s petition for rehearing is denied, and the mandate shall issue forthwith.